MEMORANDUM **
Defendant Rubelo Estrada argues that the district court failed to provide him with an “appropriate explanation” when it declined to re-sentence him after an Ameline remand. See United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir.2005) (en banc). Estrada also argues that the district court failed adequately to consider the 18 U.S.C. § 3553(a) factors and that his sentence is unreasonable.
The district court’s order comported with our mandate in Ameline, considered the necessary factors, and Estrada’s sentence is reasonable. Estrada never requested from the district court a statement of reasons for his sentence or objected to the district court’s failure to provide one. Without objection, the court imposed a sentence at the bottom of the guideline range. After an Ameline remand, the district court carefully considered the papers filed by Estrada and, on that basis, held that the sentence would not have been materially different under the advisory guidelines. See United States v. Mix, 457 F.3d 906, 912 (9th Cir.2006).
*629We understand but reject Estrada’s effort to raise appellate issues regarding his sentence that were not raised in the district court. See United States v. Olano, 507 U.S. 725, 731, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993). The record satisfies us that Estrada’s sentence comported with Ameline and was reasonable. See United States v. Cantrell, 433 F.3d 1269, 1279 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.